Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15, 22, 24, 25, 26, 28, 29 31, 32, and 34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed on 7/29/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) Applicants submit that the cited Frank cannot be combined with the cited Hack because in the cited Frank where the server performs the load balancing operations to distribute the server’s load among the clients, there is no reason for the server to store in the client a pointer to the location in the server. Rather, with the balancing operations being performed in the server in the cited Frank, it would be appropriate for the load balancing manager that executes in the server, to store the pointer in the server.
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. Frank does not teach storing the data at a location in the server, and indicating in a data structure in the client a pointer to the location in the server. Hack is cited to teach storing the data at a location in the server, and indicating in a data structure in the client a pointer to the location in the server (paragraph [0007]: The cache management system comprises an electronic data server including at least one data location configured to store a data item, and at least one electronic client located remotely from the data server. The at least one client is configured to access to the data item stored in the data location using a RDMA remote pointer; paragraph [0033]: The clients 304a-304b utilize a remote pointer 310a-310b to directly access the data locations 306a-306b located on a remote node of the server 302. According to a non-limiting embodiment, the server 302 exports a remote pointer 310a to a client 302a that refers to a data value or item in a pinned and registered data location 306a stored in the memory of the server 302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank by accessing, by client, data stored in a memory of the data server by utilizing remote pointer of Hack, thereby data location can be identified in the server based on the remote pointer to re-negotiate with the rebalance unit to shift some load to the server. The motivation would have been to reduce overhead and latency (Hack paragraph [0033]).
For at least the foregoing reasons, Kelly teaches the every feature of independent claims 5 and 14, and thus can anticipate the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 1, 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2010/0138475, hereinafter Frank) in view of Hack et al. (US 2017/0109316, hereinafter Hack).

Regarding claim 1, Frank discloses
A method, comprising: determining values for measures that affect processing of data in a computing environment comprising a client communicatively coupled to a server, wherein the measures include data factors, client factors, and server factors (paragraph [0036]: the method 400 begins with the load balancing manager 133 receiving an indication to rebalance the load between a server and a client (block 410). The indication may be received when the server, the client or the network coupling the server to the client is overloaded or under-utilized. The indication may be sent from the client as a request for load rebalance, from the server (e.g., the load monitor 230 of FIG. 3) when the server load exceeds or falls below a threshold, or from a system administrator who determines that there is a need to rebalance the load (e.g., when the server has to accommodate more or fewer virtual machines 131, or when the network is congested or under-utilized));
determining whether a load on the client is greater than the load on the server by calculating a load on the client and a load on the server based on the data factors, the client factors and the server factors, and then comparing the load on the client to the load on the server (paragraph [0028]: if a client experiences an increase in the amount of graphics processing and the increase has significantly slowed down the client performance, the client may re-negotiate with the rebalance unit 220 to shift some load to the server ... if the server load has significantly increased after a client connection is set up (e.g., more virtual machines have been added to the server), the rebalance unit 220 may redistribute some server load to the client to offload the host 103; paragraph [0037]: After receiving the indication, the load balancing manager 133 examines the current load of the server and the client to determine which operations to be shifted from one side to the other); and
in response to determining that the load on the client is greater than the load on the server, storing the data at a location in the server (paragraph [0028]: if a client experiences an increase in the amount of graphics processing and the increase has significantly slowed down the client performance, the client may re-negotiate with the rebalance unit 220 to shift some load to the server).
Frank does not teach storing the data at a location in the server, and indicating in a data structure in the client a pointer to the location in the server. Hack teaches storing the data at a location in the server, and indicating in a data structure in the client a pointer to the location in the server (paragraph [0007]: The cache management system comprises an electronic data server including at least one data location configured to store a data item, and at least one electronic client located remotely from the data server. The at least one client is configured to access to the data item stored in the data location using a RDMA remote pointer; paragraph [0033]: The clients 304a-304b utilize a remote pointer 310a-310b to directly access the data locations 306a-306b located on a remote node of the server 302. According to a non-limiting embodiment, the server 302 exports a remote pointer 310a to a client 302a that refers to a data value or item in a pinned and registered data location 306a stored in the memory of the server 302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank by accessing, by client, data stored in a memory of the data server by utilizing remote pointer of Hack. The motivation would have been to reduce overhead and latency (Hack paragraph [0033]).
Regarding claim 8 referring to claim 1, Frank discloses system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: ... (Fig. 5).
Regarding claim 15 referring to claim 1, Frank discloses a computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations, the operations comprising ... (paragraph [0015]).
Regarding claim 22 referring to claim 1, Frank discloses a method performed by a computational device communicatively coupled to a client and a server, the method comprising: ... (Fig. 1 and 5).

Claims 24, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2010/0138475, hereinafter Frank) in view of Hack et al. (US 2017/0109316, hereinafter Hack) as applied to claims 1, 15, and 20, and further in view of Shanmuganathan et al. (US 2015/0215234, hereinafter Shanmuganathan) and Cohen et al. (US 2019/0306044, hereinafter Cohen).

Regarding claims 24, 26, 29, and 32, Frank in view of Hack does not teach wherein the client factors comprise: memory requirements of a client application; a memory usage limit imposed by the client application; a metric measuring central processing unit (CPU) utilization associated with a CPU executing the client application. Shanmuganathan teaches wherein the client factors comprise: memory requirements of a client application; a memory usage limit imposed by the client application; a metric measuring central processing unit (CPU) utilization associated with a CPU executing the client application (paragraph [0025]: The client information may also include resource parameter settings, such as demand, limit, reservation and share values for various resources, e.g., CPU, memory, network bandwidth and storage, which are consumed by the clients. The demands of the clients for the consumable resources are determined by the host computers hosting the clients by monitoring the current usage of resources by the clients, e.g., CPU processing usage, memory usage, network usage and/or storage usage, and provided to the respective cluster management server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank in view of Hack by utilizing client information including memory demand, memory limit, CPU processing usage of Shanmuganathan. The motivation would have been to efficiently balance application performances and VM resource requirements (Shanmuganathan paragraph [0002]).
Frank in view of Hack and Shanmuganathan does not teach a metric measuring both server response latency and network communication latency between the client and the server; and an application weighting factor associated with the client application. Cohen teaches a metric measuring both server response latency and network communication latency between the client and the server; and an application weighting factor associated with the client application (paragraph [0013]: the client device may experience events, such as internal processing congestion, slow processing (e.g., signaled by a zero window, which is when a window size in the client device remains at zero for a specified amount of time and the client device is not able to receive further information), and/or the like; paragraph [0064]: the network delay metrics may include metrics that provide indications of the network delay experienced in the network; paragraph [0069]: the total transaction time metric may include a total of all application turn transaction time measurements, as measured from a first client device request packet to a last server device response packet; the scoring platform may determine the final score based on a function (e.g., addition, subtraction, multiplication, weighting, combining, adding them and subtracting from an initial score, and/or the like) of the total client delay score, the total network delay score, the total server delay score, and the total application delay score). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank in view of Hack and Shanmuganathan by weighting a total client delay score including internal processing congestion, a total network delay score including network delay experienced in the network, and a total application delay score including a total of all application turn transaction time measurements as measured from a first client device request packet to a last server device response packet of Cohen. The motivation would have been to remove human subjectivity and waste from the process, and which may improve speed and efficiency of the process and conserve computing resources (Cohen paragraph [0032]).

Claims 25, 28, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2010/0138475, hereinafter Frank) in view of Hack et al. (US 2017/0109316, hereinafter Hack) as applied to claims 1, 15, and 20, and further in view of Kansal et al. (US 2015/0134723, hereinafter Kansal).

Regarding claims 25, 28, 31, and 34, Frank in view of Hack does not teach wherein the server factors comprise: a metric measuring available server memory; a metric measuring server CPU utilization; a metric measuring a total amount of server memory associated with client-server data; and a metric measuring a total amount of memory associated with the server. Kansal teaches wherein the server factors comprise: a metric measuring available server memory; a metric measuring server CPU utilization; a metric measuring a total amount of server memory associated with client-server data; and a metric measuring a total amount of memory associated with the server (paragraph [0048]: the current server resource probe module 130 can also periodically measure the current availability of one or more resources in the application server including, but not limited to, its current processor availability and its current memory availability). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank in view of Hack by measuring current processor availability and current memory availability of server of Kansal. The motivation would have been to ensuring the availability of an application that is being hosted on a current data center (Kansal paragraph [0003]).

Allowable Subject Matter
Claims 6, 7, 13, 14, 20, 21, 23, 27, 30, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/14/2021